Citation Nr: 1018693	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected sleep disorder.

2.  Entitlement to service connection for varicose veins of 
the right leg.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the Veteran was granted service connection for his 
sleep disorder and assigned a noncompensable evaluation.  The 
Veteran submitted a notice of disagreement with that rating 
decision in February 2008.  He completed his appeal to the 
Board by submitting a Substantive Appeal, VA Form 9, in 
October 2008, after VA issued a statement of the case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for varicose veins of the 
right leg is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

On May 13, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to an initial compensable evaluation for 
a service-connected sleep disorder secondary to service-
connected varicose veins of the left leg by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during the course of a Board hearing or in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2009).  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  

In a May 2010 correspondence, the Veteran indicated that he 
never appealed this issue and that if he did, he had 
cancelled the appeal a long time ago.  The Board construes 
these statements as being a withdrawal of his appeal.  Hence, 
there remain no allegations of errors of law or fact for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal.


ORDER

The appeal of an initial compensable evaluation for service-
connected sleep disorder secondary to service-connected 
varicose veins of the left leg is dismissed.


REMAND

The Board notes that the Veteran originally filed a claim for 
service connection for varicose veins of the right leg in 
December 1999.  The RO issued a June 2001 rating decision 
which denied service connection for that disorder.  VA 
informed the Veteran of its decision in a July 2001 letter.



In correspondence dated in July 2001, the letters "NOD" 
were written and the Veteran indicated that he was not in 
agreement with the decision that was rendered and that he 
wished to appeal his claim further.  The Board construes this 
correspondence to be a notice of disagreement with the denial 
of service connection for varicose veins of the right leg.  
See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  
Since the Veteran properly rendered a notice of disagreement 
within a year of the notification of that denial, the Veteran 
has properly initiated the appeals process in regard to that 
claim.  See 38 C.F.R. § 20.200 (2009).  

When a notice of disagreement has been received within the 
one year period, VA has a duty to issue a statement of the 
case on that issue so that the Veteran may complete an appeal 
by filing a Substantive Appeal.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board notes that no statement of 
the case has been issued regarding the issue of service 
connection for varicose veins of the right leg.  Therefore, 
the Board must remand this issue to the RO for the issuance 
of a Statement of the Case.  Id.  After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 
38 C.F.R. § 19.26 (2009), including 
issuance of a statement of the case, so 
that the Veteran may have the opportunity 
to complete an appeal on his claim for 
service connection for varicose veins of 
the right leg (if he so desires) by filing 
a timely Substantive Appeal.  The issue 
should be returned to the Board only if a 
timely Substantive Appeal is received. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


